PER CURIAM.
This direct criminal appeal was brought pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Having reviewed the entire record, we agree that no reversible error occurred. We affirm Appellant’s revocation of probation and imposition of judgment and sentence. However, because the trial court failed to enter amended orders of revocation reflecting Twitty’s plea of not guilty to the probation violation and his amended sentences as to the misdemeanor counts, we remand for the trial court to enter such orders. See Cozart v. State, 823 So.2d 234 (Fla. 1st DCA 2002).
DAVIS, LEWIS and HAWKES, JJ., concur.